The Honorable Bill Walters State Senator P.O. Box 280 Greenwood, AR 72936-0280
Dear Senator Walters:
You have requested an Attorney General opinion concerning the validity of Act 1460 of 1999. More specifically, you have asked:
Is Act 1460 of 1999 germane to the original bill?
I have recently issued Attorney General Opinion No. 99-217, in which I addressed this question. Rather than reiterate the discussion set forth in that opinion, I am enclosing a copy for your review.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh
Enclosure